          Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:19-cr-00221-BLW

          Plaintiff,                         MEMORANDUM DECISION
                                             AND ORDER
           v.

 MILES PATRICK BARCLAY,

          Defendant.



                                INTRODUCTION

      Before the Court is the Government’s Notice of Intent to Admit “Other

Acts” Evidence and Motion in Limine to Admit the Evidence. Dkt. 42. Defendant

opposes the motion. Dkt. 51. For the reasons that follow the Court will grant the

motion.

                                BACKGROUND
      Barclay is charged with possession and distribution of child pornography,

and attempted exploitation of a child. Superseding Indictment, Dkt. 39. Count One

of the Superseding Indictment alleges that between June 4, 2019, and July 9, 2019,



MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 2 of 10




the Defendant attempted to employ, use, persuade, induce, entice, and coerce a

person he believed to be a minor to produce sexually explicit images. Count Two

alleges that on or about June 11, 2019, the Defendant knowingly distributed child

pornography. Count Three alleges that between December of 2016 and July 9,

2019, the Defendant knowingly possessed child pornography.

      In April 2019, an undercover officer (UC) created a fictitious account on the

dating app, Meet 24, posing as a young girl with her age listed as 18 years old.

Compl., Dkt. 1 ¶ 11. The UC was contacted by a user with the username

“Golfguy.” Id. The UC informed Golfguy that “she” was actually 14 years old, to

which Golfguy responded “nice as long as you are ok talking to me.” Id. ¶ 12.

Shortly thereafter the conversation moved from the Meet24 app to text messaging.

Golfguy exchanged messages with the UC from June 4, 2019 through June 26,

2019. Id. ¶ 4. The messages from Golfguy quickly became sexual. Id. ¶ 14.

      During the conversation with the UC, Golfguy repeatedly requested she take

sexually explicit images of herself and send them to him. Gofguy also told her that

he had videos of “really young” girls. On June 11, 2019, Golfguy sent a sexually

explicit video of an underage child to the UC and then sent an email linking to a

Dropbox file containing videos of child pornography. Id. ¶¶ 15-17. The email

showed it came from “miles barclay.”




MEMORANDUM DECISION AND ORDER - 2
       Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 3 of 10




      Law enforcement obtained a search warrant to search Barclay’s person,

residence, and Dropbox account. Case No. 1:19-mj-10480-CWD, Dkt. 2, 3. When

law enforcement served the warrant, they recovered two laptops and a cellphone,

all of which contained child pornography. The child pornography on Barclay’s

laptop dated back to 2016. Barclay’s cellphone also contained text conversations

with, and the emails sent to, the UC.

      After serving the search warrant detectives interviewed Barclay. Barclay

admitted to trading Dropbox links with others he met online. He admitted he

received files that contained both adult and child pornography. He told the

detectives that he did not know whether he would be receiving adult or child

pornography, and that he was not always able to open files from Dropbox on his

phone. He also stated he was not interested in files involving young children.

Barclay admitted to engaging in a sexually explicit conversation with someone he

knew to be underage. But, he stated he thought she was 16 years old. He also told

detectives that much of what he discussed in the conversation was false.

      Around the time of Barclay’s arrest, law enforcement learned that he had

previously been investigated by the Twin Falls Police Department for having a

sexual relationship with a 15-year-old female. The evidence of this relationship

includes several police reports, and over 50 letters sent by Barclay to the underage




MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 4 of 10




female in 2013. Dkt. 42-1, 42-2. The letters were sent by Barclay while he was in

the Twin Falls County Jail. In the letters Barclay discussed personal issues while in

jail, he also asked the underage female to send him bikini pictures of her. The

letters are also sexual in nature, describing what Barclay wanted to do with the

underage female – “f**k” her, have “water” with her,1 and lick her all over. Dkt.

42-2. In one letter Barclay told the underage female that his relationship with her

was “not what would be considered right by society’s rules,” and that he could stay

in jail for 20 years if someone found their pictures or letters. Id. The underage

female told her mother that she had some kind of sexual contact with Barclay, but

never made a statement to police.

       The Government now seeks to admit several of the letters sent by Barclay.

The Government anticipates calling the recipient of the letters, having her testify to

how she met Barclay, her age when she met him, the fact that Barclay was aware

of her age, that they had sexual contact while she was 15 years old, and that

Barclay sent her letters while he was incarcerated when she was 15 or 16 years old,

and discuss the contents of several of the letters. If the female is unavailable to

testify, the Government anticipates calling her mother and a law enforcement



       1
        Drinking water bottles is an adult reference among Barclay’s and the underage female’s
neighbors about sex.



MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 5 of 10




officer from the jail to authenticate the letters. The Government would have the

female’s mother testify as to how she knows Barclay, explain that her daughter

spent time with Barclay, and that she found the letters sent to her daughter. The

law enforcement officer would testify that Barclay was in jail at the time the letters

were sent and testify that the inmate number on the letters match Barclay’s inmate

number. The Government also anticipates telling the jury that Barclay was not in

jail at for a sexual offense. See Dkt. 54 at 5-6.

                                LEGAL STANDARD

      A.      Motion in Limine
      There is no express authority for motions in limine in either the Federal

Rules of Criminal Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). The key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offered.” Luce v.

United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

      B.     Fed. R. Evid. 404(b)

       “Evidence of a person's character or a trait of character is not admissible for

the purpose of proving action in conformity therewith on a particular occasion.”

United States v. Romero, 282 F.3d 683, 688 (9th Cir. 2002) (citing Fed. R. Evid.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 6 of 10




404(a)). “However, Rule 404(b) permits evidence of prior wrongs or acts to show

proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.” Id. In the Ninth Circuit, a four-part test is used to

determine the admissibility of evidence pursuant to Rule 404(b):

      Such evidence may be admitted if: (1) the evidence tends to prove a
      material point; (2) the other act is not too remote in time; (3) the
      evidence is sufficient to support a finding that defendant committed
      the other act; and (4) (in certain cases) the act is similar to the offense
      charged.

Id. (citation omitted). The government “has the burden of proving that the evidence

meets all of the above requirements.” United States v. Arambula–Ruiz, 987 F.2d

599, 602 (9th Cir.1993). “If the evidence meets this test under Rule 404(b), the

court must then decide whether the probative value is substantially outweighed by

the prejudicial impact under Rule 403.” Romero, 282 F.3d at 688 (citation

omitted).

                                     ANALYSIS

      First, the Government must prove that Barclay knowingly solicited, or

attempted to persuade, a person he believed to be a minor to engage in sexually

explicit conduct and send images of such conduct. The Government also must

prove that Barclay knowingly possessed and distributed child pornography.

Barclay’s letters tend to prove that he knowingly and intentionally solicited a




MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 7 of 10




minor to produce sexually explicit images. They also tend to prove he knowingly

and intentionally possessed and distributed child pornography for a sexual purpose,

and that it was not a mistake or occurred only by happenstance. In his interview

with law enforcement Barclay tried to minimize his conduct by stating that he did

not know all of the contents of the Dropbox files. In essence, he suggested that if

any of the images in his Dropbox files involved pornographic images of children, it

was a mistake since he was primarily interested in adult pornography. Evidence

that he engaged in overtly sexual acts and communications with a 15-year old girl

in 2013, belies that suggestion. Barclay also suggested that he did not actually

request sexually explicit images from the UC profile. The letters rebut Barclay’s

argument and tend to show his knowledge and intent as to the UC.

      Second, the letters, and Barclay’s conduct with the underage female, are not

too remote in time. The letters were sent in 2013 and the conduct giving rise to the

current charge occurred in 2019, a gap of 6 years. This is well within the general

time parameters allowed by the Ninth Circuit, and is not too remote to be

probative. See United States v. Johnson, 132 F.3d 1279, 1283 (9th Cir. 1997).

      Third, the evidence is sufficient to support a finding that Barclay committed

the other act. In this case the Government plans to admit three letters from Barclay

to the underage female. These letters ask the female to send Barclay photos of




MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 8 of 10




herself, and describe sexual conduct Barclay would like to perform with the

female. The letters were sent from the Twin Falls County Jail and the envelope

contains Barclay’s last name and inmate number. Further, they are signed “Love

Miles.” If the female testifies, she will be able to authenticate the letters and

provide foundation for her relationship with Barclay. Alternatively, the female’s

mother will be able to provide foundation for the letters, and the law enforcement

officer will be able to testify that the letters were sent from Barclay’s inmate

number.

      Fourth, the other act is sufficiently similar to the offense charged. The

Government alleges that Barclay attempted to persuade the UC to send him

sexually explicit photos of herself. Barclay also sent the UC sexually explicit

videos and photos, apparently in an attempt to further encourage her to send

images of herself. In the letters sent to the underage female Barclay solicited her to

send sexually suggestive photos to him. Both the underage female and the UC

were a similar in age at the time of Barclay’s communications.

      Barclay focuses on the sexual encounter between the underage female and

Barclay to differentiate it from the conduct he is currently charged for. But the

Government does not intend to delve into the sexual encounter – nor will the court

allow it to do so. Instead the Government seeks to introduce letters soliciting




MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 9 of 10




sexually suggestive images of the underage female. While the medium of

communication differs – paper letters instead of electronic messages – the content

and intent of the communications are the same. In both cases Barclay is attempting

to solicit a minor to produce sexually suggestive content and send it to him.

      Finally, the probative value of the evidence is not outweighed by unfair

prejudice. As described in the Government’s response, it intends to limit the

evidence and testimony – laying appropriate foundation for the letters, and then

focusing on Barclay’s statements in three of the letters. Dkt. 54. Further, the

Government indicates that it will have a law enforcement witness testify that

Barclay was not in prison for a sexual offense. So long the Government does not

exceed the scope of its proffered evidence the evidence will not be overly

prejudicial.

      Accordingly, the Court will grant the Government’s motion in limine allow

it to offer the 404(b) evidence described in its motion and response. The Court will

not allow the Government to exceed the scope of its proffered evidence or

testimony.




MEMORANDUM DECISION AND ORDER - 9
      Case 1:19-cr-00221-BLW Document 72 Filed 10/15/20 Page 10 of 10




                                   ORDER

      IT IS ORDERED that the Government’s Notice of Intent to Admit “Other

Acts” Evidence and Motion in Limine to Admit the Evidence (Dkt. 42) is

GRANTED.



                                          DATED: October 15, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
